SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 18, 2009 Commission File Number Registrant, State of Incorporation, Address and Telephone Number I.R.S. Employer Identification Number 001-32206 GREAT PLAINS ENERGY INCORPORATED 43-1916803 (A Missouri Corporation) 1201 Walnut Street Kansas City, Missouri64106 (816) 556-2200 NOT APPLICABLE (Former name or former address, if changed since last report) 000-51873 KANSAS CITY POWER & LIGHT COMPANY 44-0308720 (A Missouri Corporation) 1201 Walnut Street Kansas City, Missouri64106 (816) 556-2200 NOT APPLICABLE (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) This combined Current Report on Form 8-K is being furnished by Great Plains Energy Incorporated (Great Plains Energy) and Kansas City Power & Light Company (KCP&L).KCP&L is a wholly owned subsidiary of Great Plains Energy and represents a significant portion of its assets, liabilities, revenues, expenses and operations.Thus, all information contained in this report relates to, and is furnished by, Great Plains Energy.Information that is specifically identified in this report as relating solely to Great Plains Energy, such as its financial statements and all information relating to Great Plains Energy’s other operations, businesses and subsidiaries, including KCP&L Greater Missouri Operations Company (GMO) does not relate to, and is not furnished by, KCP&L.KCP&L makes no representation as to that information.Neither Great Plains Energy nor GMO has any obligation in respect of KCP&L’s debt securities and holders of such securities should not consider Great Plains Energy’s or GMO’s financial resources or results of operations in making a decision with respect to KCP&L’s debt securities.Similarly, KCP&L has no obligation in respect of securities of Great Plains Energy or GMO. Item 1.01 Entry into a Material Definitive Agreement On September 5, 2008, KCP&L filed a rate increase request with the Kansas Corporation Commission (KCC), requesting an additional $71.6 million in annual revenues, with approximately $11.2 million of that amount treated for accounting purposes as an increase to KCP&L’s depreciation reserve.KCP&L and certain other parties to the proceedings filed on June 18, 2009, a Joint Stipulation and Agreement (Agreement) with the KCC, containing a negotiated settlement of the rate increase request.A copy of the agreement is attached hereto as Exhibit 10.1 and is incorporated herein by reference. The Agreement provides for, among other things, an increase in annual revenues of $59 million, with $18 million of that amount treated for accounting purposes as an increase to KCP&L’s depreciation reserve.The Agreement also requests that the increase be effective August 1, 2009.Parties may challenge the prudence of the cost of the Iatan Unit No. 1 environmental project and the cost of facilities used in common by Iatan Units No.1 and No. 2 in KCP&L’s next rate case, but the Kansas jurisdictional portion of any proposed rate base prudence disallowances will not exceed (i) $4.7 million for costs paid or approved for payment as of April 30, 2009 and in-service as of July 4, 2009, and (ii) $2.8 million for the first $56 million of costs not paid or approved for payment as of April 30, 2009.There is no cap as to the amount of disallowances that may be proposed for costs above this $56 million amount. The parties to the Agreement are KCP&L, the Staff of the KCC, the Citizens’ Utility Ratepayer Board and Kansas Electric Power Cooperative, Inc.Kansas Electric Power Cooperative, Inc. is a co-owner, with KCP&L and other utilities, of Iatan Unit No. 2 and Wolf Creek Generating Station. The Agreement is subject to KCC approval, and is voidable if the KCC does not approve and adopt the terms of the Agreement in total.It is possible that the KCC may approve the Agreement with changes, or may not approve the Agreement. Item 8.01 Other Events The information set forth under Item 1.01 is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits (d)Exhibits 10.1 Joint Stipulation and Agreement dated June 17, 2009, among Kansas City Power & Light Company, the Staff of the Kansas Corporation Commission, the Citizens’ Utility Ratepayer Board and Kansas Electric Power Cooperative, Inc. FORWARD-LOOKING STATEMENTS Statements made in this report that are not based on historical facts are forward-looking, may involve risks and uncertainties, and are intended to be as of the date when made. Forward-looking statements include, but are not limited to, the outcome of regulatory proceedings, cost estimates of the Comprehensive Energy Plan and other matters affecting future operations. In connection with the safe harbor provisions of the Private Securities Litigation Reform Act of 1995, the registrants are providing a number of important factors that could cause actual results to differ materially from the provided forward-looking information.
